Citation Nr: 1047772	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
service-connected scars, post-trauma to head and face.

2.  Entitlement to a separate rating for decreased visual acuity, 
as secondary to service-connected scars, post-trauma to head and 
face.

3.  Entitlement to a separate rating for facial nerve weakness, 
as secondary to service-connected scars, post-trauma to head and 
face.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a bilateral hip 
disorder.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to April 1987 
and January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal, originally developed as entitlement to service 
connection for PTSD, has been expanded to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (finding a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of a mental 
illness).

In a December 2009 rating decision, the RO granted an increased 
evaluation of 30 percent for the Veteran's scars, effective 
October 2006.  Despite the grant of this increased initial 
evaluation, the Veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the 30 percent 
rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to separate ratings for decreased 
visual acuity and facial nerve weakness, as secondary to service-
connected scars, post-trauma to head and face, entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, entitlement to service connection for a right knee 
disorder and entitlement to service connection for a bilateral 
hip disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected scars, post-trauma to head and 
face are not manifested by disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ear 
(auricles), cheeks, lips), or with four or five characteristics 
of disfigurement.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
service-connected scars, post-trauma to head and face, are not 
met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (regulations in 
effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial rating higher than 30 percent for scars arises from 
his disagreement with the initial evaluation following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment records 
and VA outpatient medical records with the claims folder.  
Additionally, the Veteran was afforded VA examinations pertinent 
to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.

II.  Entitlement to an Initial Rating Higher Than 30 
Percent for Scars, Post-Trauma to Head and Face

Service connection for scars, post-trauma to head and face was 
established by a January 2009 rating decision, at which time a 
noncompensable rating was assigned, effective from October 2006.  
The rating was then increased to 30 percent in a December 2009 
rating decision, effective October 2006.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Board notes that in October 2008, regulations pertaining to 
the evaluation of scars were amended effective October 23, 2008.  
It is further observed that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies 
in this case, the Board finds the 2008 changes to be 
inapplicable.

The Veteran is currently rated as 30 percent disabled for scars, 
post-trauma to head and face, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The Veteran is seeking an increased rating.  

Under Diagnostic Code 7800, a rating of 50 percent is warranted 
when there is disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ear (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.

A rating of 80 percent is warranted when there is disfigurement 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles) cheeks, lips), or with six 
or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118 are: scar five or more inches 
in length (13 or more centimeters (cm)), scar at least one 
quarter inch (.6 cm) wide at widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to underlying 
tissue, skin hypo or hyperpigmented in an area exceeding six 
square inches (39 sq. cm), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches (39 sq. cm), underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm), and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm).  
See Note (1).  Unretouched color photographs are to be taken into 
consideration when evaluating.  See Note (3).

The Veteran was afforded a VA examination in November 2008.  The 
Veteran complained of increased sensitivity but no pain, with a 
sensation that glass remained in the scars.  He denied any impact 
from his scars with employment or performing chores at home.  
Examination revealed a 10 by .5 cm scar on the right cheek, a 4 
by 1 cm scar on the chin, a 4 by .025 cm scar on the left jaw, 
and a 4 by .025 cm "v" shaped scar on the right upper eyelid.  
The scars were hyperpigmented, smooth, flat, and stable.  There 
was no adherence to underlying tissue.  The texture was normal 
with that of the surrounding skin.  There was no inflammation or 
edema and there was no muscle loss or loss of function from the 
scars.  There was a 2 by 1 cm scar on the chin and a 2 by .05 cm 
"L" shaped scar on the left cheek.  These scars were mildly 
hypertrophic and hyperpigmented but smooth, flat and stable.  
There was no adherence to underlying tissue, no disfigurement, 
and no asymmetry of features.

The Veteran was afforded a VA examination in August 2009.  He 
reported increased sensitivity, but no pain, of the scar above 
the right eye.  The Veteran reported there is a sensation that 
glass remained in the scar.  Examination revealed a 10 by .5 cm 
scar on the right cheek, a 4 by 1 cm scar on the chin, a 4 by 
.025 cm scar on the left jaw, and a 6 by .025 cm scar on the 
right upper eyelid.  There scars were superficial, normal 
pigmented, smooth, flat, and stable.  There was also a 2 by 1 cm 
scar on the chin and a 2 by .05 cm "L" shaped scar on the left 
cheek.  The scars were superficial, normal pigmented, smooth, and 
stable with no adherence to underlying tissue.  There was no 
inflammation or edema to any scars except the one above the right 
eye.  There was no disfigurement and no asymmetry of features.

The Veteran has sought treatment for his scar at VA outpatient 
centers.  In August 2009, he complained that shaving caused his 
scars to be very painful across his chin.  It was noted a 
computed tomography (CT) scan in July demonstrated two pieces of 
retained foreign bodies, most likely glass.  The physician 
indicated that it was doubtful anything could be done to improve 
the Veteran's scars and given the pain the Veteran described, it 
was most likely neuropathic.

In October 2009, the Veteran was seen by the Plastic Surgery 
Clinic at a VA outpatient center.  The Veteran complained of pain 
with shaving.  Physical examination revealed multiple keloids on 
the inferior portion of his face, most noted on the inferior 
portion of the chin.  There were no active signs of infection.  
Options for treatment included injections that would soften and 
smooth out the scars.

The Board finds that a rating higher than 30 percent is not 
warranted.  As stated previously, a rating of 50 percent is 
warranted when there is disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ear (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The VA examinations 
from November 2008 and August 2009 both noted that there was no 
asymmetry or disfigurement and although the Veteran does have a 
scar at least .6 cm wide at the widest part, he does not meet the 
criteria for a total of four or five characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 Note 
(1).  

The Board has also considered whether any alternate Diagnostic 
Codes allow for a higher evaluation.  However, medical records 
indicate the Veteran suffers from disfigurement of the head and 
face; therefore, the Board finds that the most appropriate rating 
criteria is Diagnostic Code 7800.  

The Veteran has stated that his scars are painful and affect his 
ability to shave.  See August 2009 VA outpatient note.  The Board 
notes that the Veteran is competent to give evidence about what 
he experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
medical evidence of record.  The medical record does not shoe 
that the service-connected scars, post-trauma to head and face 
are not manifested by disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ear (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  
There is no evidence to provide a basis to warrant a rating 
higher than 30 percent under the rating schedule for scars.

For all of the foregoing reasons, the Board finds that the 
Veteran does not meet the criteria to warrant an initial rating 
higher than 30 percent for scars, post-trauma to head and face.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's scars is 
inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  

Additionally, there is no evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record that suggests that the Veteran's disability itself 
markedly affected his ability to perform his job.  Furthermore, 
the Veteran has stated that his scars do not impact his 
employment.  See August 2009 VA examination.

In short, there is nothing in the record to indicate that the 
disability on appeal causes impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for 
service-connected scars, post-trauma to head and face is denied.


REMAND

Upon reviewing post-service treatment records, the Board finds 
that the Veteran may be entitled to separate ratings for 
decreased visual acuity and facial nerve weakness, as secondary 
to his service-connected scars, post-trauma to head and face.

Although the VA examination from August 2009 noted that the 
Veteran's scar above his right eye did not interfere with vision, 
the Board notes that this examination took place about 5-months 
after the Veteran had scar revision surgery.  In March 2009, VA 
outpatient records indicate the Veteran was seen by an 
ophthalmologist, complaining of intermittent puffiness of his 
right eyelid and blurry vision.  It was noted that his right 
upper lid felt tight and dragged on down gaze.  It also swelled 
and was red and irritated in mornings.  Examination revealed a 
laceration from lateral brow along lid crease to medial lid 
margin, there was no lid crease and a prolapse of orbital fat.  
The Veteran underwent scar revision surgery to the right eye in 
March 2009.  A remand is necessary to afford the Veteran a VA eye 
examination to determine if a separate rating for his eye is 
necessary.

Additionally, the Board notes that a VA outpatient note from 
August 2009 indicated that the Veteran had some facial nerve 
weakness at the lower facial nerve branches secondary to a large 
laceration that was healed and went through the right lower side 
of his face from about the cheekbone down across and under the 
chin.  The physician stated that the Veteran had mild to moderate 
weakness of his mouth secondary to facial nerve injury from the 
accident.  The Board finds the Veteran should be afforded a VA 
neurological examination to determine if a separate rating for 
facial nerve weakness is necessary.  

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The Veteran 
was afforded a VA examination in August 2008.  Although he did 
not meet the requirements for a diagnosis of PTSD, he was 
diagnosed with dysthymic disorder.  However, no medical opinion 
regarding the possible relationship between the Veteran's 
dysthymic disorder and service was provided.  A remand is 
necessary to obtain a medical opinion regarding the etiology of 
the Veteran's dysthymic disorder.

Finally, the Veteran seeks entitlement to service connection for 
a right knee disorder and a bilateral hip disorder.  Service 
treatment records indicate the Veteran did suffer from a right 
knee injury as a result of a motor vehicle accident that occurred 
during service.  See January 1989 treatment note.  Additionally, 
post-service records indicate the Veteran has sought treatment 
for knee and hip pain.  The Veteran was given a right knee brace 
due to a diagnosis of knee arthralgia in October 2009.  
Additionally, the Veteran has complained of bilateral hip pain 
and an x-ray in October 2009 demonstrated mild degenerative 
changes.  As such, the Veteran should be afforded VA examinations 
for his right knee and bilateral hips to determine the nature and 
etiology of the disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated treatment records.

2.  Afford the Veteran a VA examination 
for his right eye.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology, 
including corrected/uncorrected near and 
distance visual acuity as well as any 
visual field loss.  Ask the examiner to 
discuss all findings in terms of the 
38 C.F.R. § 4.79, Schedule of Ratings of 
the Eye.  The pertinent rating criteria 
must be provided to the examiner.

3.  Afford the Veteran a VA examination 
for facial nerve weakness.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology.  Ask 
the examiner to discuss all findings in 
terms of the 38 C.F.R. § 4.124a, Diseases 
of the Cranial Nerves.  The pertinent 
rating criteria must be provided to the 
examiner.

4.  Obtain an addendum opinion to the 
August 2008 VA examination.  If deemed 
necessary by the examiner, afford the 
Veteran a VA psychiatric examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  After the claims file is 
reviewed, the examiner should offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's dysthymic disorder 
and/or any other currently diagnosed 
psychiatric disorder is causally or 
etiologically related to the Veteran's 
service.  

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

5.  Afford the Veteran a VA examination 
for his right knee.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  After the claims file is 
reviewed, the examiner should offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's right knee disorder is 
causally or etiologically related to the 
Veteran's service, including the motor 
vehicle accident that occurred during 
service.  

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

6.  Afford the Veteran a VA examination 
for his bilateral hips.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  After the claims file is 
reviewed, the examiner should offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current bilateral hip 
disorder is causally or etiologically 
related to the Veteran's service, or is 
proximately due to or caused by the 
Veteran's right knee disorder.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

7.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

8.  After all of the above actions have 
been completed, readjudicate the claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


